Citation Nr: 0806010	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  02-13 964	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tympanic membrane 
disability.

2.  Entitlement to the assignment of a compensable disability 
rating for bilateral hearing loss disability.

3.  Entitlement to service connection for low back 
disability.

4.  Entitlement to service connection for ankle disability.

5.  Entitlement to service connection for malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
October 1971.

The matter of entitlement to service connection for tympanic 
membrane disability comes to the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO).  

The issue of entitlement to service connection for malaria is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A healed perforated left tympanic membrane was noted at 
the time of the veteran's entry into service; there was no 
increase in severity of this disorder during service.

2.  Right tympanic membrane disability was not manifested 
during service or for many years after service, nor is right 
tympanic membrane disability otherwise related to service. 

3.  The veteran has no higher than level II hearing acuity in 
the right ear, and no higher than level II hearing acuity in 
the left ear.

4.  Low back disability was not manifested during active 
service or for many years thereafter.

5.  Ankle disability was not manifested during active service 
or for many years thereafter.


CONCLUSIONS OF LAW

1.  Neither left nor right tympanic membrane disability was 
incurred in or aggravated by the veteran's active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).

2.  The criteria for the assignment of a compensable rating 
for bilateral hearing loss disability have not been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2007).

3.  Low back disability was not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).

4.  Ankle disability was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 Notice

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, with regard to the 
issue of tympanic membrane disability, VA satisfied its 
duties to the veteran in a VCAA letter issued in February 
2001.  The letter predated the July 2001 rating decision.  
See id.  The VCAA letter notified the veteran of what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.  Id.; but see 
VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  


With regard to the issues of low back disability and ankle 
disability, VA satisfied its duties to the veteran in a VCAA 
letter issued in September 2002.  The letter predated the 
October 2002 rating decision.  See id.  The VCAA letter 
notified the veteran of what information and evidence is 
needed to substantiate his claims, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claims.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

With regard to the issue of bilateral hearing loss 
disability, VA satisfied its duties to the veteran in a VCAA 
letter issued in January 2005.  The letter predated the March 
and May 2005 rating decisions.  See id.  The VCAA letter 
notified the veteran of what information and evidence is 
needed to substantiate his claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his possession 
that pertains to the claim.  Id.; but see VA O.G.C. Prec. Op. 
No. 1-2004 (Feb. 24, 2004).  

A claimant must also be provided with notice of the types of 
evidence necessary to establish a disability rating and the 
type of evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite inadequate notice provided to the veteran in this 
regard, the Board finds no prejudice to him in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  Since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to service connection for tympanic 
membrane, low back, and ankle disabilities, any questions as 
to the appropriate disability ratings and effective dates to 
be assigned are rendered moot.  Since the Board concludes 
below that the preponderance of the evidence is against 
entitlement to a compensable disability rating for bilateral 
hearing loss, any question as to the appropriate effective 
date to be assigned as to that issue is rendered moot. 

At this point the Board acknowledges that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 
30, 2008).  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In this case, with regard to the increased rating issue there 
has clearly been no compliance with Vazquez since that 
judicial decision was just rendered in January 2008.  
However, after reviewing the claims file the Board finds no 
resulting prejudice to the veteran in connection with the 
hearing loss rating issue addressed on the merits in the 
following decision.  It appears clear to the Board that a 
reasonable person under the facts of this case could be 
expected to know and understand the types of evidence 
necessary to show a worsening or increase in the severity of 
the bilateral hearing loss and the effect of that worsening 
on employment and daily life.  Moreover, the veteran in this 
case has been represented in the appeal by Disabled American 
Veterans, and the Board believes it reasonable to assume that 
this major national service organization's trained 
representatives conveyed the particulars of what is necessary 
for a higher rating to the veteran during the appeal. In 
fact, a December 2007 Appellant's Brief shows full knowledge 
of the rating criteria regarding hearing loss disability.  
Further, the present case involves a downstream issue of 
assignment of a higher rating, and the rating criteria have 
been furnished to the veteran and discussed by the RO in 
explaining the reasons and bases for the RO's determination.  
The Board finds that the veteran has had actual knowledge of 
the elements outlined in Vazquez and that no useful purpose 
would be served by remanding the hearing loss rating issue to 
the RO to furnish notice as to elements of his claim which 
the veteran has already effectively been made aware of.  Such 
action would not benefit the veteran with regard to the 
hearing loss rating issue.  



Duty to Assist

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records, and post-service medical 
records.  Additionally, with regard to the issues of 
bilateral hearing loss disability and tympanic membrane 
disability, the evidence of record contains VA examinations 
performed in March 2001, February 2005, and February 2007.  
There is no indication of relevant, outstanding records which 
would support the veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  

While the veteran has not been afforded a VA medical 
examination with etiology opinion in connection with the 
current claims for low back disability and ankle disability, 
as more particularly explained in the following decision, the 
information and evidence of record contains sufficient 
competent medical evidence to decide the claims.  38 C.F.R. 
§ 3.159(c)(4).  There is no indication of relevant, 
outstanding records which would support the veteran's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to 
these issues addressed on the merits in this decision.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Tympanic Membrane Disability

In August 2000, the veteran filed a claim for "busted ear 
drum."  In July 2001, the RO denied service connection for 
busted right ear drum and indicated that service medical 
records showed that the veteran entered service with a busted 
right tympanic membrane.  The RO indicated that the November 
1969 entrance examination showed a well-healed perforated ear 
drum.  The Board finds that the November 1969 examination 
reflects that the veteran's 'ears-general' and 'drums' were 
clinically evaluated as normal.  A November 1969 Report of 
Medical History for induction purposes reflects that the 
veteran indicated he had a history of 'ear, nose or throat 
trouble' and 'hearing loss.'  However, contrary to the RO's 
reading, the Board reads the Report to show a well-healed 
left perforated ear drum.  Based on that reading, the Board 
finds that the veteran entered service with a pre-existing 
left tympanic membrane disability.  

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1111.  

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  See 
Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  Importantly, the VA 
Office of the General Counsel determined that VA must show by 
clear and unmistakable evidence that there is a pre-existing 
disease or disorder and that it was not aggravated during 
service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  The Board 
must follow the precedent opinions of the General Counsel.  
38 U.S.C.A. § 7104(c).

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004), issued on June 1, 
2004, summarized the effect of 38 U.S.C.A. § 1111 on claims 
for service-connected disability:

When no preexisting condition is noted 
upon entry into service, the veteran is 
presumed to have been sound upon entry.  
The burden then falls on the government 
to rebut the presumption of soundness by 
clear and unmistakable evidence that the 
veteran's disability was both preexisting 
and not aggravated by service.  The 
government may show a lack of aggravation 
by establishing that there was no 
increase in disability during service or 
that any "increase in disability [was] 
due to the natural progress of the" 
preexisting condition.  38 U.S.C.A. § 
1153.  If this burden is met, then the 
veteran is not entitled to service-
connected benefits.  However, if the 
government fails to rebut the presumption 
of soundness under section 1111, the 
veteran's claim is one for service 
connection.  This means that no deduction 
for the degree of disability existing at 
the time of entrance will be made if a 
rating is awarded.  See 38 C.F.R. § 
3.322.

On the other hand, if a preexisting 
disorder is noted upon entry into 
service, the veteran cannot bring a claim 
for service connection for that disorder, 
but the veteran may bring a claim for 
service-connected aggravation of that 
disorder.  In that case, section 1153 
applies and the burden falls on the 
veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  If the presumption of 
aggravation under section 1153 arises, 
the burden shifts to the government to 
show a lack of aggravation by 
establishing "that the increase in 
disability is due to the natural progress 
of the disease."  38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d 
at 1417.

Wagner, 370 F. 3d at 1096.

The Court has held that, as a matter of law, the presumption 
of soundness is rebutted by clear and unmistakable evidence 
consisting of a veteran's own admission of a pre-service 
history of medical problems during in-service clinical 
examinations.  Doran v. Brown, 6 Vet. App. 283, 286 (1994).  

The Board reads the veteran's August 2000 claim as not 
indicating whether he was claiming right or left tympanic 
membrane disability.  Therefore, the Board will consider the 
possibility of both.  Since preexisting left tympanic 
membrane disability was noted at the time of entry into 
service, the question becomes whether this preexisting 
disorder was aggravated during service.  With regard to the 
possibility of right tympanic membrane disability, the 
question is whether this disorder was manifested during 
service.  

An August 1971 Report of Medical Examination for separation 
purposes reflects that the veteran's ears were clinically 
evaluated as normal.  An August 1971 Report of Medical 
History for separation purposes reflects that the veteran 
checked the 'no' boxes for 'ear, nose, or throat trouble' and 
'hearing loss.'  The veteran did not complain of any tympanic 
membrane disability until he filed a claim in August 2000.  
This complaint came approximately 29 years after separation 
from active service.  

The first objective medical evidence of post-service tympanic 
membrane disability was noted at the March 2001 VA 
examination.  During the VA examination, the veteran reported 
that he injured his right ear sustaining a perforation while 
water skiing perhaps in 1964 or 1965, he was unsure of the 
dates.  He denied draining or pain, although for years after 
the initial injury he had some drainage from the ear and some 
difficulty with pain.  At the time of examination, his only 
complaint was constant noise which sounded like a lot of 
crickets chirping continuously and a decrease in hearing in 
the right ear.  The hearing loss was compounded by room 
noise.  Otherwise, he could understand normal conversational 
level without difficulty.  Any noise added to the 
conversation made it almost impossible to understand.  

Upon physical examination, the veteran's tympanic membrane, 
on the left side, was intact.  The ear canal was clear.  The 
veteran's tympanic membrane, on the right side, was found to 
have a central 2 millimeter defect.  There was no evidence of 
exudate, inflammation or infection and no drainage from the 
ear.  The examiner diagnosed perforation central right ear 
and decreased hearing.  

The veteran underwent another VA examination in February 
2005.  He reported a ruptured ear drum from age 12, as well 
as a service assignment that required exposure to cannon 
noise on a daily basis for 10 months.  Since onset, the 
disability has gotten progressively worse.  The veteran 
denied any current treatment, history of hospitalization, or 
surgery.  He denied any history of neoplasm.  He reported 
road construction as pre-service noise exposure.  He reported 
post-service noise exposure which included owning his own 
business as a gravel truck driver from 1976-1999, and working 
in the chow hall for the previous 3 years.  He reported 
constant hearing loss in the right ear.  He reported pruritus 
of both ears, with pruritus of the right ear beginning in 
1972.  The right ear pruritus was not constant, with a 
duration of minutes or less and a monthly frequency.  Upon 
physical examination, moderate scarring to the right tympanic 
membrane was noted.  

After reviewing the totality of the evidence, the Board finds 
that there is no probative evidence of any tympanic membrane 
symptomatology in service.  Although the veteran indicated he 
had a history of 'ear, nose or throat trouble' and 'hearing 
loss' on the November 1969 Report of Medical History, the 
fact remains, however, that his left perforated ear drum was 
well-healed upon induction and he did not complain of 
tympanic membrane disability during service.  Furthermore, at 
the time of his August 1971 examination, the veteran did not 
report any complaints related to the tympanic membrane.  This 
suggests that the veteran himself did not believe that he had 
any ongoing tympanic membrane problems at that time.  

The preponderance of the evidence is against a finding that 
left tympanic membrane disability increased in severity 
during service, or that right tympanic membrane disability 
was manifested during service.  Thus, service connection for 
any tympanic membrane disability is not warranted.  This is a 
case where the preponderance of the evidence is against the 
claim and the benefit of the doubt rule is inapplicable.  
38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Compensable Rating for Bilateral Hearing Loss Disability

The veteran has claimed entitlement to a compensable rating 
for bilateral hearing loss disability.  The Board notes that 
the RO granted service connection in March 2005 for hearing 
loss, left ear with an evaluation of zero percent effective 
February 23, 2001.  In May 2005, the RO granted service 
connection for bilateral hearing loss with an evaluation of 
zero percent effective February 23, 2001.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIa will be used when the examiner certifies that the 
use of speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A noncompensable evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is I through 
IX; where hearing in the better ear is II, and hearing in the 
poorer ear is II to IV; or where there is level III hearing 
in both ears.  A 10 percent disability rating is warranted 
where hearing in the better ear is I, and hearing in the 
poorer ear is X to XI; or where hearing in the better ear is 
II, and hearing in the poorer ear is V to XI; or where 
hearing in the better ear is III, and hearing in the poorer 
ear is IV to VI.  38 C.F.R. § 4.85, Table VII, Diagnostic 
Code 6100.  

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

As detailed above, the veteran underwent another VA 
examination in February 2005.  The examiner diagnosed 
bilateral hearing loss.  The examiner could not resolve the 
issue, without resorting to mere speculation, of the 
likelihood that the hearing loss in the right ear permanently 
worsened due to acoustic trauma during service.  The examiner 
opined that hearing loss left ear was at least as likely as 
not caused by or a result of the acoustic trauma the veteran 
experienced during service.  

The veteran underwent a VA audiological examination in 
February 2007.  He reported bilateral hearing loss.  
Understanding speech in noise was the situation of greatest 
difficulty.  He reported military noise exposure in the form 
of cannon fire without hearing protection.  He denied 
occupational noise exposure.  Recreational noise exposure 
included occasional hunting without hearing protection.  He 
reported a history of right eardrum rupture while 
waterskiing.  He stated that it healed over without surgery.  

Speech recognition testing showed a score of 84 percent for 
the right ear and 88 percent for the left ear.  Audiometric 
testing showed pure tone thresholds, in decibels, as follows, 
with a right ear average of 38 decibels and a left ear 
average of 36 decibels:


HERTZ

500
1000
2000
3000
4000
RIGHT
-
20
40
35
55
LEFT
-
25
30
45
45

Based on the audiometric findings, to include the pure tone 
average thresholds and speech discrimination scores, this 
translated to level II hearing in the right ear, and level I 
hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  
Applying Table VII, Diagnostic Code 6100, this equates to 
noncompensable hearing loss.  

The Board acknowledges the veteran's contentions regarding 
impact of his hearing loss on his daily activities, and VA's 
obligation to resolve all reasonable doubt in the veteran's 
favor.  However, as noted previously, because assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered, there is no doubt as to the proper evaluation to 
assign.  Lendenmann v. Principi, 3 Vet. App. 345; 38 C.F.R. § 
4.85, Tables VI, VIA, and VII, Diagnostic Code 6100.  
Applying the audiological test results most favorable to the 
veteran to the regulatory criteria, the Board is compelled to 
conclude that the preponderance of the evidence is against 
entitlement to a compensable rating for bilateral hearing 
loss disability.  Thus, there is no reasonable doubt to be 
resolved.  The veteran may always advance an increased rating 
claim if the severity of his hearing loss disability should 
increase in the future.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that his service-
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v.  Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Low Back Disability

The veteran claims that he fell off a cannon platform during 
a firefight in Vietnam.  He claims this caused his back to 
hurt just before he got out of the service.  

A Report of Medical Examination for separation purposes dated 
in August 1971 reflects that the veteran's spine was 
clinically evaluated as normal.  A Report of Medical History 
for separation purposes dated in August 1971 reflects that 
the veteran checked the 'no' box for 'recurrent back pain.'  

The veteran has reported that he sought treatment for back 
pain in 1999.  However, he has not submitted any medical 
evidence to support such treatment, nor has he submitted any 
medical records to support any post-service medical 
treatment.  

The veteran has submitted a statement by Carolyn Bucher which 
details the veteran's back problems upon his return from 
Vietnam.  

In summary, there is no probative evidence of low back 
disability in service.  Although the veteran has asserted 
that he injured his low back in service, the fact remains, 
however, that he did not complain of low back disability 
during service, and, at the time of his August 1971 
examination, the veteran did not report any complaints 
related to the low back.  This suggests that the veteran 
himself did not believe that he had any ongoing back problems 
at that time.  Furthermore, the "absence" of evidence or 
"negative" evidence of any low back disability during 
service in this case is supported by affirmative evidence, 
consisting of the separation examination report which showed 
the spine was clinically evaluated as normal.  Moreover, 
there is no probative evidence of any current low back 
disability.  The Board gives considerable weight to the 
absence of evidence of any low back disability during service 
supported by the affirmative evidence as detailed above.  
Thus, service connection for low back disability is not 
warranted.  This is a case where the preponderance of the 
evidence is against the claim and the benefit of the doubt 
rule is inapplicable.  38 U.S.C.A. § 5107(b); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Ankle Disability

Service medical records dated in March 1970 reflect that the 
veteran complained of pain inside the joint of his left 
ankle.  A Report of Medical Examination for separation 
purposes dated in August 1971 reflects that the veteran's 
'lower extremities' were clinically evaluated as normal.  

The veteran has not submitted any medical evidence to support 
any post-service treatment of ankle disability.  

In summary, there is no probative evidence of ankle 
disability in service.  Although the veteran has asserted 
that he injured his ankle in service, the fact remains, 
however, that there is a single complaint of ankle pain 
during service, and the August 1971 separation examination 
report which showed the lower extremities were clinically 
evaluated as normal.  Moreover, there is no probative 
evidence of any current ankle disability.  The Board gives 
considerable weight to the absence of evidence, aside from 
the single complaint of ankle pain, of any ankle disability 
during service, supported by the clinically normal evaluation 
of the lower extremities on the August 1971 separation 
examination.  Thus, service connection for ankle disability 
is not warranted.  This is a case where the preponderance of 
the evidence is against the claim and the benefit of the 
doubt rule is inapplicable.  38 U.S.C.A. § 5107(b); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for tympanic membrane 
disability is not warranted.  Entitlement to the assignment 
of a compensable disability rating for bilateral hearing loss 
disability is not warranted.  Entitlement to service 
connection for low back disability is not warranted.  
Entitlement to service connection for ankle disability is not 
warranted.  The appeal is denied to this extent.


REMAND

The veteran has claimed entitlement to service connection for 
malaria.  Service medical records dated in October and 
November 1970 reflect that the veteran was treated for, and 
diagnosed with, possible malaria.  In view of this evidence, 
the Board believes that a VA examination and opinion (based 
on a review of the claims file) is necessary to comply with 
38 C.F.R. § 3.159(c)(4) (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the nature and etiology of any 
current malaria.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with 
the examination.  Any medically indicated 
special tests should be accomplished.  
After reviewing the claims file and 
examining the veteran, the examiner 
should offer and opinion as to whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that 
malaria was manifested during the 
veteran's active duty service.  If so, 
any current residuals of malaria should 
be clearly described.  

2.  After completion of the above, the 
RO should review the expanded record, 
and undertake a merits analysis of the 
claim of service connection for 
malaria.  Unless the benefit sought is 
granted, the veteran should be 
furnished a supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


